Filed 4/11/16 P. v. Gooden CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




THE PEOPLE,                                                                                  C080448

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF154078)

         v.

DANIEL CYRIL GOODEN,

                   Defendant and Appellant.




         On July 11, 2015, defendant Daniel Cyril Gooden was contacted by police
officers. Defendant was found to be in possession of a slungshot -- a socket wrench tied
to a leather strap.
         Defendant was charged with unlawful possession of a prohibited weapon and
unlawful possession of controlled substance paraphernalia. It was also alleged that
defendant had two prior strike convictions and had served two prior prison terms.
         On July 29, 2015, defendant pled no contest to unlawful possession of a prohibited
weapon and admitted one strike conviction. In exchange for his plea, it was agreed he

                                                             1
would receive the second strike low term of 32 months and the remainder of the
complaint was dismissed.
       Sentencing took place on September 9, 2015. In accordance with the plea
agreement, the trial court sentenced defendant to the low term of 16 months, doubled to
32 months for the prior strike conviction. The trial court also imposed various fines and
fees and awarded defendant with 61 actual days and 60 conduct days, for a total of 121
days of presentence custody credit.
       Defendant appeals. He did not obtain a certificate of probable cause.
                                      DISCUSSION
       Counsel for defendant has filed an opening brief that sets forth the facts of the case
and asks this court to review the record and determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.)
       Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       In our review of the record, we noted two omissions from the abstract of
judgment. The trial court imposed a $300 restitution fine and a $300 parole revocation
fine, which was stayed pending successful completion of parole. Although the restitution
fine is properly reflected on the abstract of judgment, the parole revocation fine was
erroneously omitted. Additionally, the trial court imposed a $30 restitution collection
fee, which is not included on the abstract of judgment. We shall order the abstract of
judgment corrected to reflect these two imposed amounts.1 (People v. Mitchell (2001) 26
Cal.4th 181, 184-185.)



1      We also note an error in the reporter’s transcript which, although setting forth the
correct number of actual and conduct days, erroneously reflects a total of 120 days of
presentence custody credit. We give greater credence to the clerk’s transcript in this

                                             2
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed. The trial court is directed to prepare a corrected
abstract of judgment to reflect the imposition of a $300 parole revocation fine (stayed)
and a $30 restitution collection fee and forward a certified copy thereof to the Department
of Corrections and Rehabilitation.



                                                 /s/
                                                 Robie, Acting P. J.



We concur:



/s/
Mauro, J.



/s/
Duarte, J.




regard, which properly provides that defendant was awarded a total of 121 days of
presentence custody credit. (See People v. Smith (1983) 33 Cal.3d 596, 599.)

                                             3